
	

115 HR 3179 RH: Transparency and Accountability for Business Standards Act
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 473
		115th CONGRESS2d Session
		H. R. 3179
		[Report No. 115–620]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2017
			Mr. Hollingsworth introduced the following bill; which was referred to the Committee on Financial Services
		
		April 5, 2018Additional sponsors: Mr. Tipton, Mrs. Wagner, Mr. Budd, Mr. Messer, Mr. Luetkemeyer, Mr. Rothfus, Mr. Stivers, Mr. Lucas, Mr. MacArthur, Mr. Hill, Mr. Barr, Mr. Emmer, Mr. Davidson, Ms. Tenney, and Mr. Pittenger
			April 5, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To require the appropriate Federal banking agencies, when issuing certain prudential regulations
			 that are substantively more stringent than a corresponding international
			 prudential standard to publish the rationale for doing so and a
			 cost-benefit analysis of the difference, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Transparency and Accountability for Business Standards Act. 2.Cost-benefit analysis requirement for certain prudential regulations (a)Rulemaking requirementAn appropriate Federal banking agency may not adopt or otherwise establish a prudential regulation that is substantively more stringent than a corresponding international prudential standard unless the appropriate Federal banking agency publishes, for public notice and comment—
 (1)a description of the agency’s rationale for doing so; and (2)a comprehensive analysis of the costs and benefits of the difference between the prudential regulation and the corresponding international prudential standard, including—
 (A)any impact on the pricing and availability of credit in the aggregate and for specific types of borrowers;
 (B)any impact on liquidity in markets for financial instruments in the aggregate and for specific types of instruments;
 (C)any impact of doing so on the competitiveness of affected institutions; and (D)any impact on employment, economic growth, and the execution of monetary policy.
 (b)Requirements with respect to superseded prudential regulationsAn appropriate Federal banking agency may not adopt or otherwise establish a prudential regulation to implement an international standard that will result in a prudential regulation that is then in effect becoming a superseded prudential regulation, unless the appropriate Federal banking agency publishes for public notice and comment—
 (1)a proposal to repeal or amend the superseded prudential regulation, or applicable part thereof; or (2)if the appropriate Federal banking agency does not propose to repeal or amend the superseded prudential regulation, or applicable part thereof, a description of the agency’s rationale for not doing so, which shall include a comprehensive analysis of the incremental costs and benefits of the superseded prudential regulation after the adoption of the prudential regulation to implement an international standard.
 (c)Lookback requirementWith respect to a final rule issued by an appropriate Federal banking agency on or after January 1, 2007, but before the date of the enactment of this Act that established a prudential regulation that is substantively more stringent than a corresponding international prudential standard, or that resulted in another prudential regulation becoming a superseded prudential regulation, each appropriate Federal banking agency shall, not later than the end of the 180-day period beginning on the date of the enactment of this Act, issue a report to the Congress (and make such report available on the website of the agency) with respect to such rule, containing the description and analysis described under paragraphs (1) and (2) of subsection (a) or paragraph (2) of subsection (b), as applicable.
 (d)DefinitionsFor purposes of this section: (1)Appropriate Federal banking agencyThe term appropriate Federal banking agency has the meaning given that term under section 3 of the Federal Deposit Insurance Act.
 (2)Banking organizationThe term banking organization means a depository institution or a depository institution holding company, as such terms are defined, respectively, under section 3 of the Federal Deposit Insurance Act.
 (3)Corresponding international prudential standardThe term corresponding international prudential standard means an international prudential standard on which a prudential regulation is based, from which a prudential regulation is derived, or to which a prudential regulation is otherwise substantively similar.
 (4)Prudential regulationThe term prudential regulation means any rule or regulation relating to capital requirements, leverage requirements, liquidity requirements, or any similar requirements, including any rule or regulation that imposes any minimum requirement on a banking organization’s amount of capital, debt, or liquid assets, either in absolute terms or as a ratio of any measure of assets, exposures, or cash inflows and outflows, or that conditions the ability of a banking organization to take any action or imposes any requirement based on any absolute or proportional measure of capital, leverage, debt, or liquidity.
 (5)Prudential regulation to implement an international standardThe term prudential regulation to implement an international standard means a prudential regulation that is based on, derived from, or otherwise substantively similar to an international prudential standard.
 (6)International prudential standardThe term international prudential standard means any standard that has been adopted by an international institution comprised of an appropriate Federal banking agency and banking supervisors or central banks of jurisdictions other than the United States, including the Basel Committee on Banking Supervision and the Financial Stability Board, relating to capital requirements, leverage requirements, liquidity requirements, or any similar requirements, including any standard that contemplates minimum requirements on a banking organization’s amount of capital, debt, or liquid assets, either in absolute terms or as a ratio of any measure of assets, exposures, or cash inflows and outflows, or that contemplates conditioning the ability of a banking organization to take any action or imposing any requirement based on any measure of capital, leverage, debt, or liquidity.
 (7)Superseded prudential regulationThe term superseded prudential regulation means a prudential regulation, with respect to which a prudential regulation to implement an international standard addresses or would address the same or similar risks or otherwise achieves or would achieve the same or similar goals.
				
	
		April 5, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
